On Motion For Rehearing.
In our original opinion we held in effect that the District Judge was in error in holding that the election was void and that a new election should be held. After hearing the argument on rehearing, and after further consideration, we have concluded we were wrong in this decision.
It must be admitted that the situation existing prior to and on the election day was very confusing to the qualified voters of Loving County as a result of the school board and the county judge separately calling elections to beheld the same day at the Mentone schoolhouse, and then later the county judge calling off said elections and notifying every voter in the county of such action and calling an election to be held at four different voting places and for five trustees instead of three, four of which trustees were to be elected from the precincts instead of at large. There is no contention that any fraud was involved — the county judge apparently was acting in good faith in taking the action that he did. There is one thing certain, however, that is the voters are bound to have been confused as to how the election was to be held. As a result of this confusion we think the District Court was justified in holding that it was impossible to determine the will of the majority of the voters wanting to take part in the trustee election, and was justified in holding that a new election should be held. Holden v. Phillips, Tex.Civ.App., 132 S.W.2d 419; Hodge v. Jones, 17 Tex.Civ.App. 511, 43 S.W. 41.
Appellees’ motion for rehearing is granted, and we affirm that part of the trial court’s judgment holding said election void and ordering a new election. However, said election should be held in accordance with Art. 2746a and Art. 2742j, V.A.C.S., and the general laws governing the election of trustees by independent school districts, and we therefore remand the case to the trial court with instructions for it to order the election to be held in accordance with the views herein expressed, and as expressed in our original opinion.